Case 2:19-cv-02346-TC-JPO Document 51 Filed 03/05/21 Page 1 of 8




                       In the United States District Court
                            for the District of Kansas
                                  _____________

                           Case No. 19-cv-02346-TC-JPO
                                 _____________

          BOILERMAKER-BLACKSMITH NAT’L PENSION TRUST, ET AL.,

                                         Plaintiffs

                                              v.

                             BECKER BOILER CO., INC.,

                                        Defendant
                                   _____________

                       MEMORANDUM AND ORDER

          Judge Melgren previously concluded that Defendant Becker Boiler
     Co., Inc., was required to make interim withdrawal liability payments
     while the parties arbitrate the issue of ultimate liability. Doc. 35.1 Plain-
     tiffs now move for statutory damages in light of that decision. Doc.
     37. For the following reasons, the Motion is granted.

                                          I

                                          A

         This is an employee benefits dispute between a pension fund and
     a withdrawing participant. Plaintiffs are a multiemployer pension fund
     and its fiduciary (the “Fund”). Doc. 1 at 2. The Fund was a third-party
     beneficiary of a collective bargaining agreement between Defendant,
     Becker Boiler Co., Inc. (“Becker”), and the International Brotherhood
     of Boilermakers, Iron Ship Builders, Blacksmiths, Forgers and Helpers




     1        That decision is also available at Boilermaker-Blacksmith Nat'l Pension
     Tr. v. Becker Boiler Co., No. 19-2346, 2020 WL 4200748 (D. Kan. July 22,
     2020).




                                              1
Case 2:19-cv-02346-TC-JPO Document 51 Filed 03/05/21 Page 2 of 8




     of America (the “Union”). Id. at 2–3. Under this agreement, Becker
     was obligated to contribute to the Fund. Id.

         After the Union lost its status as the bargaining representative of
     Becker’s employees, the Fund voted to terminate Becker as a contrib-
     uting employer. Id. at 3. The Board’s termination eliminated Becker’s
     obligation to contribute to the Fund, an event that constituted a “with-
     drawal” as that term is used in 29 U.S.C. § 1383(a). Doc. 35 at 5. That
     change from contributor to withdrawal status gives rise to this lawsuit.

         Following Becker’s withdrawal, the Fund sent Becker a Withdrawal
     Liability Notice and Demand letter. Doc. 1-2 at 5–6. The letter
     acknowledged that Becker’s termination eliminated its obligation to
     contribute to the Fund but demanded withdrawal liability payment for
     unfunded, vested benefits. Id. The Fund demanded that payment be
     made in either a lump sum or in 86 monthly payments. Id. at 5.

         Becker disagreed with the Fund’s demand for withdrawal payment.
     Doc. 1-2 at 1–2. Seeking to resolve the question of withdrawal pay-
     ment liability, Becker submitted the case to arbitration, as required by
     the Employee Retirement Income Security Act, 29 U.S.C. § 1001 et seq.
     (“ERISA”). Doc. 6 at 1; 29 U.S.C. § 1401(a)(1).

          The Fund then filed this lawsuit to enforce Becker’s obligation to
     make interim withdrawal liability payments while the parties arbitrated
     Becker’s ultimate liability. Doc. 1; see 29 U.S.C. §§ 1399(c)(2), 1401(d).
     In the July 22, 2020 Memorandum and Order, Judge Melgren granted
     the Fund’s Motion for Judgment on the Pleadings and found Becker
     liable for interim withdrawal liability payments. Doc. 35 (applying a
     “pay now, dispute later” rule).

                                       B

         The Fund now moves for statutory damages under 29 U.S.C. §
     1132(g)(2). Doc. 37. Specifically, it seeks to collect on the unpaid con-
     tributions, that it was previously awarded, but also interest on the




                                         2
Case 2:19-cv-02346-TC-JPO Document 51 Filed 03/05/21 Page 3 of 8




     unpaid contributions, an amount akin to liquidated damages, and at-
     torney’s fees.2 Doc. 38.

         According to the Fund’s most recent calculation, Becker missed 24
     consecutive monthly payments of $15,199.17 starting January 14, 2019.
     Doc. 47-1 at 2. These payments totaled $364,780.08 as of December
     14, 2020. Id.

         In addition to the principal amount of unpaid contributions, the
     Fund requests that Becker pay interest on the unpaid contributions at
     the rate set in its Trust Agreement: 12 percent per year on each delin-
     quent payment. Doc. 38 at 7–8; Doc. 1-1 at 3. The Fund calculated
     that interest to equal $41,797.72 through December 14, 2020. Doc. 47-
     1 at 2.

          The Fund also requests that Becker pay an amount of money that
     operates as liquidated damages. In particular, ERISA permits—in ad-
     dition to principal and interest—the award of an amount “equal to the
     greater of . . . (i) interest on the unpaid contributions, or (ii) liquidated
     damages provided for under the plan in an amount not in excess of 20
     percent” of the unpaid contributions. 29 U.S.C. § 1132(g)(2). In other
     words, the statute permits whichever is higher: the Trust Agreement
     interest accrued or the amount of liquidated damages provided under
     the plan. Because (as of November 21, 2020) the amount of interest
     exceeds that of the liquidated damages set forth in the Fund’s plan, the
     Fund seeks an amount equal to the accrued interest. Doc. 47 at 2 &
     n.1; see also N.L.R.B. v. Viola Industries—Elevator Div., Inc., 979 F.2d
     1384, 1396 (10th Cir. 1992) (noting the “double interest” provision has
     been held “not to be a penalty but rather a form of liquidated dam-
     ages”).

         Finally, the Fund seeks $40,658.00 in attorney’s fees and costs.
     Doc. 46 at 9. The Fund supports this request with declarations from
     attorney Neil J. Gregorio, which provide a breakdown of the hourly

     2         Becker asks the Court to deny the Fund’s Motion for Statutory Dam-
     ages for failure to comply with Local Rule 54.2. Doc. 39 at 1–2. That rule
     requires a party moving for statutory attorney’s fees to submit a statement of
     consultation and a memorandum in support of its motion within 30 days of
     filing its motion. D. Kan. R. 54.2(c). The record shows that the Fund com-
     plied with D. Kan. R. 54.2. See Docs. 37, 38, & 45. See generally State Farm Ins.
     Co. v. Weber, No. 20-1008, 2021 WL 719068, at *2–3 (D. Kan. Feb. 24, 2021).




                                            3
Case 2:19-cv-02346-TC-JPO Document 51 Filed 03/05/21 Page 4 of 8




     rates and hours spent on the case, and the invoices that the Fund has
     paid. Docs. 38-3 & 46-1.

                                         C

          Becker generally opposes the Fund’s request for liquidated dam-
     ages and attorney’s fees. Doc. 39 at 6. In particular, Becker contends
     that the record does not support the Fund’s liquidated damages re-
     quest. Id. at 5–6. Further, Becker claims the amount of attorney’s fees
     is unreasonable for a case that was resolved at the pleadings stage and
     argues the requested fees should be “reduced by at least 50 percent.”
     Id. at 6.

                                         II

          Judge Melgren previously ordered Becker to start its withdrawal
     liability payments within 60 days of receiving the Fund’s Demand Let-
     ter—i.e., January 14, 2019. Doc. 35 at 4 (citing 29 U.S.C. § 1399(b)(1)).
     Under ERISA, as amended by the Multiemployer Pension Plan
     Amendments Act of 1980 (“MPPAA”), a “failure of the employer to
     make any withdrawal liability payment within the time prescribed shall
     be treated in the same manner as a delinquent contribution” within the
     meaning of Section 1145. 29 U.S.C. § 1451(b).

         When a plan successfully brings a Section 1145 enforcement ac-
     tion, Section 1132(g)(2) requires courts to award certain damages.
     Those damages include the unpaid contributions, interest on the un-
     paid contributions, the greater of the amount of interest and the
     amount of liquidated damages provided under the plan, and reasonable
     attorney’s fees and costs. See 29 U.S.C. § 1132(g)(2)(A)–(E). The
     Fund’s instant motion, Doc. 38, establishes its entitlement to these
     damages.

                                     A

          1. The statutory basis for the damages the Fund seeks is straight-
     forward. The amount of unpaid contributions is determined by the
     Fund’s schedule of liability payments set forth in the Demand Letter.
     29 U.S.C. § 1399(b)(1)–(2). The interest rate on unpaid contributions
     is set by the “plan”—here, the Trust Agreement. Id. § 1132(g)(2). The
     plan also sets the amount of liquidated damages, but this amount must
     not exceed 20 percent of the unpaid contributions. Id. § 1132(g)(2)(ii).
     Moreover, when the amount of interest on unpaid contributions




                                          4
Case 2:19-cv-02346-TC-JPO Document 51 Filed 03/05/21 Page 5 of 8




     exceeds the plan’s liquidated damages amount, courts must award
     “double interest” under Section 1132(g)(2)(C); see also N.L.R.B., 979
     F.2d at 1396.

          Section 1132(g)(2)(D) also requires courts to award reasonable at-
     torney’s fees and costs. “A reasonable fee is the product of a reasona-
     ble rate in the relevant community multiplied by the number of hours
     reasonably spent on the litigation.” Lippoldt v. Cole, 468 F.3d 1204, 1222
     (10th Cir. 2006). This so-called “lodestar” method has become the
     “guiding light” of federal fee-shifting jurisprudence and carries with it
     a strong presumption of reasonableness. Perdue v. Kenny A. ex rel. Winn,
     559 U.S. 542, 551–54 (2010). In rare circumstances, this presumption
     can be overcome by factors the lodestar method does not contemplate.
     Id. at 554.

          2. Based on the foregoing authorities and an evaluation of the par-
     ties’ submissions, the Fund has established its entitlement to the dam-
     ages sought. Because the Fund’s most recent calculation is outdated,
     the Fund must submit an updated calculation consistent with this
     Memorandum and Order no later than March 29, 2021. The parties
     shall confer before that submission; if Becker has a good faith objec-
     tion to the revised calculation that comports with this Memorandum
     and Order, it shall file its objection within seven calendar days after the
     Fund’s submission, and the matter will be set for an in-person hearing
     to resolve any differences.

          The Fund is entitled to recover its unpaid contributions and inter-
     est. The amount of contributions owed must be based on the amount
     of missed monthly payments from January 2019 to March 2021. See
     Doc. 1-2 at 5; 29 U.S.C. § 1399(c)(2). The monthly payment amount is
     $15,199.17 as described in the Fund’s Demand Letter. See Doc. 1-2 at
     5; 29 U.S.C. § 1399(c)(2). Interest on these unpaid contributions is cal-
     culated at 12 percent as stated in the Trust Agreement. See Doc. 1-1 at
     3; 29 U.S.C. § 1132(g)(2).

          The Fund is also entitled to recover the additional payment of in-
     terest as contemplated in 29 U.S.C. § 1132(g)(2)(C). As of November
     21, 2020, the $39,258.41 owed in interest exceeded the $39,213.79
     owed in liquidated damages. Doc. 47 at 2 n.1. Thus, the Fund is entitled
     to an award equal to the amount of accrued interest, calculated as
     stated above. See 29 U.S.C. § 1132(g)(2)(C).




                                         5
Case 2:19-cv-02346-TC-JPO Document 51 Filed 03/05/21 Page 6 of 8




          Finally, the Fund is entitled to $40,658.00 in attorney’s fees and
     costs. The Fund provided a detailed breakdown of the hours spent on
     the case and the corresponding rate of each employee working on the
     matter. Docs. 38-3 & 46-1. In addition to the figures shown below,
     Gregorio’s declaration also provides invoices for each month’s activi-
     ties, the firm’s billing practices, and experience levels of each attorney
     and paralegal working on the matter. Docs. 38-3 & 46-1.

          Based on that information, the requested attorney’s fees are rea-
     sonable. The rates charged—between $210 and $280 per hour—are
     comparable to (if not lower than) local rates charged by other firms of
     comparable size for attorneys with comparable experience. See, e.g., Fox
     v. Pittsburg State Univ., 258 F. Supp. 3d 1243, 1269–72 (D. Kan. 2017).
     Moreover, the hours billed appear reasonable given the nature of this
     case. See, e.g., Boilermaker Blacksmith Nat. Pension Fund v. Tesar Indus. Con-
     tractors, Inc., No. 14-2029, 2015 WL 3776681, at *1–2 (D. Kan. June 17,
     2015). The record shows that this case has been quite active for well
     over a year. See Doc. 1. During this time, the Fund prepared a Com-
     plaint, fended off a motion to dismiss, engaged in various pretrial ac-
     tivities, and successfully briefed a motion for judgment on the plead-
     ings. Having reviewed the docket sheet, pleadings, invoices submitted
     detailing these activities, and considering the success obtained, expend-
     ing approximately 170 hours in total does not appear unreasonable.
     Accordingly, Becker is ordered to pay the full amount requested. See
     Doc. 38-3 at ¶¶ 26–27.

                                       B

          Becker’s opposition to the requested relief is quite limited. It op-
     poses the Funds’ motion only with regard to the amount of liquidated
     damages and attorney’s fees. Doc. 39 at 5–6. Neither argument is suf-
     ficient nor sufficiently developed to deny the Fund’s entitlement to the
     relief requested.

          1. Becker makes two basic arguments in opposition to the Fund’s
     liquidated damages calculation. In one, Becker contends that using the
     Trust Agreement to set the amount of liquidated damages is improper.
     Doc. 39 at 5. But Congress explicitly permits an award of the greater
     of “interest on the unpaid contributions” or “liquidated damages pro-
     vided for under the plan . . . .” 29 U.S.C § 1132(g)(2)(C)(ii). Becker fails
     to offer any legal authority to support its contention, much less over-
     come the plain language of the statute. But see D. Kan. R. 7.6(a)(4) (ob-
     ligating parties to support their arguments with citation to statutes and




                                           6
Case 2:19-cv-02346-TC-JPO Document 51 Filed 03/05/21 Page 7 of 8




     authorities); see also Lancaster v. Independent Sch. Dist. No. 5, 149 F.3d
     1228, 1235 n.2 (10th Cir. 1998) (noting even arguments that are diffi-
     cult to make should be supported).

          Becker also lodges an evidentiary objection to the declaration that
     the Fund offered in support of its request. Becker contends that dec-
     laration is inadmissible because the declarant lacked personal
     knowledge, suggesting it is only “an opinion that is outside of personal
     knowledge, unsupported in the record, not part of this substantive
     claim, and beyond the pleadings that even decided this case.” Doc. 39
     at 5–6. The declaration itself undermines Becker’s unsupported argu-
     ment: the declarant recites that all information is made based on per-
     sonal knowledge and under penalty of perjury. Doc. 38-2 at ¶ 3; see also
     28 U.S.C. § 1746 (establishing basis for declarations to be used as evi-
     dence). And, in relevant part, the declaration describes what policy the
     Fund’s Board of Trustees followed with regard to the liquidated dam-
     ages amount and when the Board voted to change the policy to what
     it is today. Doc. 38-2 at ¶¶ 6–7. Becker’s bare evidentiary objection
     fails as a matter of law.

         2. Becker also argues the Fund’s attorney’s fees and costs should
     be “reduced by at least 50% to reflect the stage and claim at issue.”
     Doc. 39 at 6. But again, Becker fails to provide support for its claim or
     any meaningful analysis of the total amount, much less any criticism of
     the hourly rate, hours spent for a task, or number of timekeepers. See
     Id. That is insufficient, see D. Kan. Rule 7.6(a)(4), especially in light of
     the affidavit suggesting these charges were submitted to and paid by
     the Fund, Doc. 38-3 at 36.

                                        III

         The Fund’s Motion for Statutory Damages (Doc. 37) is
     GRANTED. On or before March 29, 2021, the Fund shall submit cal-
     culations through March 14, 2021, consistent with this Memorandum
     and Order. The parties shall confer before that submission; if Becker
     has a good faith objection to the revised calculation that is in accord-
     ance with this Memorandum and Order, it shall file its objection within
     seven calendar days after the Fund’s submission, and the matter will
     be set for an in-person hearing to resolve any differences.



         It is so ordered.




                                          7
Case 2:19-cv-02346-TC-JPO Document 51 Filed 03/05/21 Page 8 of 8




     Date: March 5, 2021           _s/ Toby Crouse
                                   Toby Crouse
                                   United States District Judge




                               8
